



Exhibit 10(r)


Separation Agreement and General Release


To: Douglas Goare


Thank you for over 40 years of contributions to the McDonald’s system. You will
retire from McDonald’s effective December 31, 2018 and the following states the
terms of our Agreement regarding your separation from McDonald’s.


RETIREMENT DATE
Your date of termination will be December 31, 2018.


PAYMENTS
Beginning on your termination date you will receive the following payments:


•
Compensation for any accrued but unused vacation, as of your termination date.

•
A lump sum payment of $183,000 minus taxes and deductions, payable on or before
March 15, 2019.

•
Eight (8) weeks compensation, minus taxes and deductions, for your sabbatical,
payable to you six (6) months after the date of termination in accordance with
Section 409A of the Internal Revenue Code, provided you have signed and not
revoked this agreement.   



All other pay earned by you has been included in your final pay. All payments to
you, as set forth in this Agreement, will be issued in accordance with, and
subject to any withholding required by, all local, state, and federal laws.


BENEFITS TERMINATION
December 31, 2018 shall be your benefits plan termination date for purposes of
McDonald's benefits programs, including but not limited to the 401k Plan and
Long Term Incentive Plans.  Your active participation in McDonald’s health and
welfare plans, such as Health, Group Insurance and Spending Account Plans will
also end as of December 31, 2018. You may be eligible to continue coverage under
the medical, dental, vision and healthcare spending account plans for up to 18
months pursuant to COBRA. Information on COBRA, if applicable, will be mailed to
you.  If there are any discrepancies between this agreement and the official
benefit plan documents, the official plan documents will govern.  McDonald’s
reserves the right, in its sole discretion, to change or discontinue its benefit
programs at any time.


TARGET INCENTIVE PLAN (TIP)
You will be eligible for a 2018 TIP payment payable on or about March 1, 2019.
Your TIP will be administered consistent with the TIP requirements for employees
at your level.


RETIREMENT TRANSITION COUNSELING
You will be eligible to receive Retirement Counseling Services for the calendar
year 2018 in accordance with the terms of the program, provided services are
commenced prior to your date of termination. McDonald's may amend or terminate
this program at any time in its sole discretion, even after you have satisfied
the eligibility requirements and/or begun your counseling sessions.







--------------------------------------------------------------------------------





CONTINUATION OF HEALTH COVERAGE
You may elect to continue your coverage under the medical and dental benefit
programs of McDonald’s or its subsidiaries that you participate in at the time
of your termination for eighteen (18) months (or longer if required by law).
This is known as COBRA coverage. If you file a timely election to take COBRA
coverage, you will have to pay the applicable employee cost under the plan in
which you are enrolled, and McDonald’s will pay the remainder of the cost of
your COBRA coverage through June 30, 2020. You will only be able to take the
COBRA coverage if you pay the applicable employee cost on a monthly basis. If
you fail to pay the required COBRA premium by the end of the month for which the
premium is due, your coverage will terminate as of the last day of the month for
which your last premium was paid. McDonald’s will not pay any portion of the
cost of COBRA coverage beyond June 2020, regardless of whether you or your
eligible dependents have an additional qualifying event under COBRA.
Notwithstanding the foregoing, if COBRA coverage is no longer required to be
provided under the federal laws governing COBRA, all payments for COBRA coverage
under the Plan will also end. Further information about COBRA coverage, will be
provided by the Plan Administrator.


STOCK OPTIONS AND RESTRICTED STOCK UNITS (RSUs)
All stock option and restricted stock unit (RSU) awards held by you at your
termination date shall be treated in accordance with the terms of the applicable
McDonald's Corporation stock plan under which the award was granted (2001
Omnibus Stock Ownership Plan, as amended or 2012 Omnibus Stock Ownership Plan),
and the applicable stock option or RSU award agreement (collectively, the “Grant
Materials”).  Notwithstanding anything to the contrary in this Agreement, for
purposes of your stock options and RSUs, your reason for termination is
Termination with at Least 68 Years of Combined Age and Company or Affiliate
Service, and your stock options and RSUs will be treated in accordance with the
applicable provisions in the Grant Materials, except that the requirement to
remain employed for twelve months from the date of grant is waived and you will
be given service credit through March 31, 2019 in determining the vesting of
your outstanding stock awards.


STOCK OPTIONS
Pursuant to the terms of the Grant Materials, you will be permitted to exercise
your outstanding stock option awards as provided in the chart below.


Grant Date(s)
Options That May be Exercised
Last Date to Exercise
(If the last date to exercise is a weekend or a US holiday, the last date will
be the previous business day.)
2/8/2012
Options that are exercisable at the time of termination.
2/8/2022
2/13/2013
Options that are exercisable at the time of termination.
2/13/2023
2/12/2014
Options that are exercisable at the time of termination.
2/12/2024







2





--------------------------------------------------------------------------------





3/16/2015
All unexercisable options at the time of termination will become exercisable on
their originally scheduled vesting date.
3/16/2025
2/11/2016
All unexercisable options at the time of termination will become exercisable on
their originally scheduled vesting date.
2/11/2026
3/8/2017
All unexercisable options at the time of termination will become exercisable on
their originally scheduled vesting date.
3/8/2027
2/19/2018
All unexercisable options at the time of termination will become exercisable on
their originally scheduled vesting date.
2/19/2028



RESTRICTED STOCK UNITS (RSUs)
Pursuant to the terms of your grant(s), as described in the Grant Materials, all
of your unvested RSUs will vest upon your termination, subject to the originally
approved performance vesting conditions, and will be paid out (if applicable)
following the performance period.  All RSUs that vest will be paid out in the
form of shares of McDonald’s stock (or in cash at the Company’s sole discretion)
as provided in the Grant Materials. 


For more detailed information on the treatment of your stock options and RSUs
upon your termination, please refer to the Termination with at Least 68 Years of
Combined Age and Company or Affiliate Service section of the Grant Materials. 
In the event of a conflict between this Agreement and the terms of the relevant
Grant Materials, the terms of the Grant Materials will prevail with the
exception of the waiver of the twelve month service requirement and the
provision of service credit through March 31, 2019.


NEUTRAL REFERENCE
McDonald’s will agree to provide a neutral reference (providing only dates of
employment and positions held) to any reference requests by parties outside
McDonald's, provided that all reference requests are directed only to The Work
Number at www.theworknumber.com or 1-800-367-5690.  McDonald's is not
responsible for statements or references given by any other McDonald's
personnel.


RESIGNATIONS
I hereby tender my resignation as President - International Lead & Global Chief
Restaurant Officer of McDonald’s Corporation (the “Company”), effective December
31, 2018. In addition, I hereby tender my resignation, effective December 31,
2018, from any other officer and director positions that I currently hold with
any McDonald’s group company or affiliated company and for which I do not
otherwise tender a separate resignation.


TAX EQUALIZATION
The tax equalization policy contained in McDonald’s Global Assignee Policy, as
amended to comply with Section 409A of the Internal Revenue Code, will continue
to apply to assignment related employment income from McDonald’s, after December
31, 2018 (your “Termination Date”), at McDonald’s discretion.  McDonald's
agrees, pursuant to this policy, that it will notify you if our tax services
provider will continue to prepare the same income tax returns previously
prepared on your




3





--------------------------------------------------------------------------------





behalf.  You agree to be available to meet with and provide all necessary
records for your 2018 and subsequent years’ tax returns within two and a half
months after the close of the applicable United Kingdom, Switzerland and US tax
year.  You understand that you will be liable for all interest and penalties if
you do not comply with this request each year you are a part of the McDonald’s
tax program. If your home tax residency has changed since the assignment period,
or since your Termination Date, you will be responsible for hypothetical taxes
applicable for the jurisdictions to which you were tax equalized during the
assignment and any incremental tax liability resulting from the current tax
residency position at the time of receipt of the income.  For clarity, you will
be liable for hypothetical US federal tax withholding on all income, and
hypothetical Illinois tax state withholding on all income for the period that
you were on assignment.  McDonald’s may withhold hypothetical US federal tax and
hypothetical state tax on all income subject to tax equalization in accordance
with the Global Mobility Policy.  In addition, pursuant to the tax equalization
policy, at the time your US tax returns are prepared a tax equalization
calculation will be prepared.  Within 30 days of receipt of the tax equalization
calculation, either McDonald's will reimburse you for any monies owed as a
result of the tax equalization or you will reimburse McDonald's for any monies
owed as a result of the tax equalization.  Should it be necessary for you to
reimburse McDonald's you must send a check in the prescribed amount payable to
“McDonald’s Corporation” to the Global Mobility team, 711 Jorie Boulevard, Dept.
028, Oak Brook, Illinois 60523.


You further acknowledge that, upon termination or departure from the United
Kingdom and Switzerland that you may continue to have a United Kingdom and
Switzerland tax liability on RSUs and unexercised stock options.  McDonald’s
will pay such United Kingdom and Switzerland tax.  Actual and/or hypothetical
federal taxes will continue to be withheld on stock option exercises/RSU lapses
until the United Kingdom and Switzerland taxes paid by McDonald’s are recovered
through foreign tax credits.  Any refund or reduction of US income taxes arising
from the carryback or carryforward of United Kingdom and Switzerland taxes paid
by McDonald's shall be returned to McDonald's by you within 15 days of receipt. 


In addition to any future United Kingdom and Switzerland tax liability on the
monies McDonald’s pays to you after termination of employment, you may incur a
US tax liability as well.  The Company will remit that portion of your
hypothetical federal tax necessary to meet the withholding obligations in the
US.  However, you agree to complete the appropriate tax forms (e.g. Form W-4) as
frequently as necessary to ensure that such US withholding reflects the foreign
tax credits available to you as a result of your United Kingdom and Switzerland
tax payments.


COOPERATION WITH McDONALD’S
Except as described below in this section and the section entitled "Right to
Enforce Agreement and Cooperate with the Government," you agree to reasonably
assist and cooperate with McDonald's (and its outside counsel) in any pending,
threatened or future investigations, charges, complaints, lawsuits,
arbitrations, regulatory actions or other claims or proceedings in the event
that McDonald's determines that you may have knowledge or be a witness relating
to the investigation, charge, complaint, lawsuits, arbitration, regulatory
action or other claim or proceedings. Notwithstanding the foregoing, nothing in
this Agreement shall prohibit or interfere with your right to file a charge,
cooperate or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal, state or local
agency, and this section does not require you to assist and cooperate with


4





--------------------------------------------------------------------------------





McDonald’s in any claim, lawsuit or proceeding by you against McDonald’s for
breach of this Agreement or for a claim that is excepted from the General
Release, below.
Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such reports or disclosures and you are not required to
notify the company that you have made such reports or disclosures.


GENERAL RELEASE
In exchange for the payments and benefits set forth in to this Agreement, you
(and anyone claiming through you or on your behalf, including your heirs and
assigns) agree to release “McDonald’s” ("McDonald's," as used in this release
and throughout this Agreement, is defined in the final paragraph (SUCCESSORS;
DEFINITION OF "McDONALD'S") of this Agreement) with respect to any and all
claims, actions, causes of action, complaints, grievances, demands, allegations,
promises, and obligations for damages, and any and all other demands you may
have against McDonald’s or have ever had, whether known or unknown, concerning,
relating to, or arising out of any alleged acts or omissions by McDonald’s from
the beginning of time to the date on which you execute this Agreement.


The claims you are releasing include without limitation the Claims as defined in
this Agreement, any additional claims asserted on your behalf by legal counsel
(if any) or by any individual, entity or government agency, and all other claims
arising under any act, statute, constitution, regulation, executive order,
ordinance, or the common law, including any claims for attorneys’ fees and/or
costs. Without limiting the generality of the foregoing and subject to the
exceptions listed in the section entitled “Right to Enforce Agreement and
Cooperate with the Government” listed below, the claims released by you
hereunder include, but are not limited to:
(a) all claims for or related in any way to your employment, compensation, other
terms and conditions of employment, or cessation of employment with McDonald’s;
(b) all claims that were or could have been asserted by you or on your behalf:
(i) in any federal, state, or local court, or tribunal; (ii) under any public
policy or common law theory; (iii) under any employment agreement or contract,
other agreement or contract, tort (including but not limited to claims for
infliction of emotional distress); or (iv) under any federal, state, or local
law, regulation, ordinance, or executive order;
(c) any and all claims that McDonald’s is obligated to pay or owes any
compensation or payments to you in connection with any ideas, information,
inventions, processes, procedures, systems, methods, intellectual property or
other materials that you may have developed, produced, created, designed,
modified, improved, enhanced or revised during your employment with McDonald’s
or disclosed to McDonald’s, including without limitation any trademarks, service
marks, trade dress, copyrights, patents and/or trade secrets, (collectively
referred to in this Agreement as “Materials”); and
(d) any and all claims that were or could have been asserted by you or on your
behalf arising under any law, including but not limited to, and as in effect or
amended from time to time: Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1866 (42 U.S.C. Section 1981), the Civil Rights
Act of 1991 (42 U.S.C. Section 1981a), Age Discrimination in Employment Act, 29




5





--------------------------------------------------------------------------------





U.S.C. §§ 621 et seq. (“ADEA”), the Americans with Disabilities Act (“ADA”), the
Employee Retirement Income Security Act, the Family and Medical Leave Act, the
Uniformed Services Employment and Reemployment Rights Act (“USERRA”), the
Genetic Information Nondiscrimination Act (“GINA”), the Equal Pay Act, the Fair
Credit Reporting Act, the Immigration Reform Control Act, the Occupational
Safety and Health Act, the Employee Polygraph Protection Act, the Worker
Adjustment and Retraining Notification Act (“WARN Act”), the Lilly Ledbetter
Fair Pay Act of 2009, any state or federal consumer protection and/or trade
practices act, the Illinois Human Rights Act, the Illinois Wage Payment and
Collection Act, the Illinois Equal Wage Act, the Illinois Equal Pay Act of 2003,
the Illinois Minimum Wage Law, the Illinois Worker Adjustment and Retraining
Notification Act (“Illinois WARN Act”), the anti-retaliation provisions of the
Illinois Workers Compensation Act, and the Illinois Whistleblower Act and any
other whistleblower statute.


Without limiting the generality of the foregoing, the claims you are releasing
include any claim that any future nonpayment or difference in amount, timing or
duration of wages, salaries, bonuses, benefits (such as under the Profit Sharing
and Savings Plan, Long Term Incentive Plans, Insurance Plans, TIP Plan, stock
option and restricted stock unit plans, and Cash Performance Unit Plan) or other
compensation is discriminatory under the ADEA, Title VII, the ADA and the
Rehabilitation Act of 1973, all as amended or modified in operation by the Lilly
Ledbetter Fair Pay Act of 2009, and all such claims under all federal, state and
local law, as heretofore or hereafter amended or modified in operation.


YOU UNDERSTAND BY SIGNING THIS AGREEMENT, YOU ARE GIVING UP ALL CLAIMS AGAINST
McDONALD’S except those expressly excepted by this Agreement or otherwise not
waivable. You agree that this Agreement provides benefits to you that are above
and beyond anything to which you are otherwise entitled.


RIGHT TO ENFORCE AGREEMENT AND COOPERATE WITH THE GOVERNMENT
Nothing in this Agreement shall prohibit or interfere with your right to bring
any action to enforce the terms of this Agreement or to file a charge,
cooperate, or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal, state or local
agency. However, except where otherwise prohibited by law, the consideration
provided to you in this Agreement shall be the sole relief provided to you for
all claims you previously asserted or could have asserted. You are not, and will
not be, entitled to recover, and you agree to waive any back pay, back benefits,
damages for emotional distress, other actual or compensatory damages, punitive
damages, interest, and other monetary benefits or other personal relief or
recovery against McDonald’s in connection with any such claim, charge or
proceeding of any kind without regard to which entity or person has brought such
claim, charge or proceeding, except for whistleblower or informant awards as set
forth in the next paragraph.
Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such reports or disclosures and you are not required to
notify the company that you have made such reports or disclosures. And nothing
in




6





--------------------------------------------------------------------------------





this Agreement prohibits or restricts your ability to share confidential company
information regarding possible violations of the law with any federal, state or
local government agency, and to accept monetary awards for providing information
about violations of the law to any such agency (sometimes referred to as
whistleblower awards or informant awards) under any whistleblower law, rule or
program.


IMMUNITY FROM LIABILITY FOR CONFIDENTIAL DISCLOSURE OF A TRADE SECRET TO THE
GOVERNMENT OR IN A COURT FILING
Under the Defend Trade Secrets Act, you cannot be held criminally or civilly
liable under any Federal or State trade secret law or under this Agreement for
the disclosure of a trade secret made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law. You likewise cannot be held criminally or civilly liable under any Federal
or State trade secret law for disclosure of a trade secret made in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  Also, if you file a lawsuit for retaliation by McDonald’s for
reporting a suspected violation of law, you may disclose a trade secret to your
attorney and you may use the trade secret information  in the court proceeding
if you file any document containing the trade secret or confidential information
under seal and you do not otherwise disclose the trade secret, except pursuant
to court order. 


RETURN OF McDONALD’S PROPERTY; DEDUCTIONS FROM PAY FOR MONEY OWED TO McDONALD’S
On or by your termination date you will return to McDonald's all documents,
manuals, office equipment, credit cards and other things belonging to McDonald's
which you have borrowed or which you possess or control. You authorize
McDonald's to deduct from your paycheck or severance pay, any money owed
McDonald's as a result of items which are not returned or for loans or advances
you have received and which remain unpaid, if you agreed to allow such
deductions at the time the loans or advances were made.


NON-DISPARAGEMENT AND LIMITATIONS ON PUBLICATIONS
You agree to refrain from all conduct, verbal or otherwise (including but not
limited to postings on the internet and/or on any social media outlet, such as
Twitter and Facebook) that disparages or damages or could disparage or damage
the reputation, goodwill, or standing in the community of McDonald’s, its past
or current parents, subsidiaries or joint ventures, or any of its or their past
or present officers, directors or employees. While communicating via social
media or otherwise, you further agree that your communications will clearly
state that you are not employed by and do not represent McDonald’s and will be
clearly identified as representing your personal views and not those of
McDonald’s.


Without limiting the generality of the foregoing, you further agree that, you
shall not, for three (3) years following your termination date publish any
articles or books about McDonald’s, its business or any McDonald’s-Related
Person, or grant an interview to any representative of the public media, without
the prior written consent of McDonald’s General Counsel, Jerry Krulewitch, or
his successor. Please contact Carrie Reuter, c/o McDonald’s Corporation, 110 N
Carpenter Street, Dept. #146, Chicago, IL 60607, to request such written
consent.




7







--------------------------------------------------------------------------------





Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
interfere with your right to file a charge, cooperate, or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, or other federal, state, or local agency. Additionally, nothing
herein shall prohibit you from discussing wages and working conditions with
other current or former employees, and the Parties agree that nothing in this
Agreement is intended or will be interpreted so as to interfere with any rights
you may have under Section 7 of the National Labor Relations Act.


Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such reports or disclosures and you are not required to
notify the company that you have made such reports or disclosures.


LICENSE TO RIGHT OF PUBLICITY
You hereby grant to McDonald’s the irrevocable, worldwide right to use, publish,
display, edit, modify and distribute materials bearing your name, voice, image,
likeness, statements attributable to you or any other identifiable
representation of you in connection with or related to your employment with
McDonald’s (collectively, “your Likeness”) in any form whatsoever now existing
or developed in the future. You agree that all materials containing your
Likeness are and shall remain the sole and exclusive property of McDonald’s, and
you hereby assign any proprietary right you may have in such materials to
McDonald’s. You hereby release and forever discharge McDonald’s from any and all
liability, claims and damages relating to the use of your Likeness and you waive
any right you may have to inspect or approve the finished materials or any part
or element thereof that incorporates your Likeness.


ASSIGNMENT OF INTELLECTUAL PROPERTY
You hereby agree and covenant that you have made and, that at all times after
your termination date shall make, prompt full written disclosure to McDonald’s
and hold in trust for the sole right, benefit, and use of McDonald’s: any
confidential information, ideas, inventions, innovations, discoveries,
improvements, developments, methods, designs, trade marks, trade names, service
marks, logos, trade dress, analyses, drawings, recipes, reports and all similar
or related information, whether or not patentable, and any works of authorship,
whether or not copyrightable, (collectively “Inventions”), that originated with
you in whole or in part during the period of your employment with McDonald’s.
You agree and acknowledge that any and all Inventions shall remain the exclusive
property of McDonald’s. You hereby expressly and fully assign to McDonald’s
exclusive right, title and interest to all Inventions that originated with you
in whole or in part during the period of your employment, whether written or
not, and whether or not patentable or eligible for protection under copyright
law, and fully waive any claims or rights you may have therein. You agree to
assist McDonald’s, at McDonald’s expense, in perfecting such transfer or
assignment by taking all necessary actions and executing all documents as may be
required. You understand that the foregoing shall not apply to Inventions (a)
developed on your own time, (b) without the use of Confidential Information,
proprietary information and/or trade secrets belonging to McDonald’s or without
McDonald’s supplies, equipment, facilities, or property, and (c) that are not
based on any work performed for




8





--------------------------------------------------------------------------------





McDonald’s or related in any way to McDonald’s business or actual or
demonstrably anticipated research or development. Any assignment to McDonald’s
of Inventions includes all rights of attribution, paternity, integrity,
modification, disclosure and withdrawal, and any other rights throughout the
world that may be known as or referred to as “moral rights," “artist’s rights,"
“droit moral," or the like (collectively, “Moral Rights”). To the extent that
Moral Rights cannot be assigned under applicable law, you hereby waive and agree
not to enforce any and all Moral Rights, including, without limitation, any
right to identification of authorship or limitation on subsequent modification
that you may have in the assigned Inventions. You further acknowledge that all
original works of authorship that were made by you (solely or jointly with
others) within the scope of and during the period of employment with McDonald’s
and which are protectable by copyright are “works made for hire”, as that term
is defined in the United States Copyright Act (17 USC §101) or under any similar
concept other applicable copyright law (to the extent U.S. copyright law does
not apply). The provisions of this Section shall be binding upon you and your
heirs, executors and administrators.


ENFORCEMENT OF PROPRIETARY RIGHTS
At McDonald’s expense, you will assist McDonald’s after your termination of
employment in every proper way to obtain and from time to time to enforce United
States and foreign Proprietary Rights relating to Intellectual Property in any
and all countries. To that end, you will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
McDonald’s may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. Nothing herein shall prohibit or interfere with your right
to file a charge, cooperate or participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission, or other federal,
state, or local agency.


Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such reports or disclosures and you are not required to
notify the company that you have made such reports or disclosures.


NON-SOLICITATION OF EMPLOYEES; NON-INTERFERENCE WITH BUSINESS RELATIONSHIPS;
CONFIDENTIALITY OF EMPLOYEE NAMES; NON DISTURBANCE
For a period of two (2) years from your date of termination, you agree and
covenant that you will not, on your own behalf or on behalf of any other person
or entity (A) directly or indirectly, solicit for employment or assist in the
solicitation of any “salaried” employee of McDonald’s, whether employed at the
corporate office or in the field (including at McDonald’s restaurants); (B)
provide to any prospective employer the identities of any of McDonald’s
“salaried” employees; (C) assist any of McDonald’s “salaried” employees in
obtaining employment with your new employer through the dissemination of resumes
or otherwise; (D) release names of any McDonald’s “salaried” employees to
recruiters, headhunters or employment agencies and (E) directly or indirectly
entice or induce any vendor, supplier, manufacturer, franchisee, consultant,
independent contractor, service provider, or partner of McDonald’s to reduce,
divert or curtail its relationship with McDonald’s. If, at any time during this
two (2) year period, you contemplate extending an offer of employment, either
directly or




9





--------------------------------------------------------------------------------





indirectly, to a McDonald’s “salaried” employee, you agree to contact the
Executive Vice President of Human Resources, or his/her successor, for approval
before extending such an offer.


Nothing herein shall prohibit or interfere with your right to file a charge,
cooperate or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal, state, or local
agency. Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such reports or disclosures and you are not required to
notify the company that you have made such reports or disclosures.


NON-COMPETE
You acknowledge that McDonald’s is engaged in a highly competitive business and
has a compelling business need and interest in preventing release or disclosure
of its confidential, proprietary and trade secret information as defined in this
Agreement. Moreover, you acknowledge that McDonald’s has highly valuable,
long-term and near permanent relationships with certain customers, suppliers,
manufacturers, franchisees, employees and service organizations which McDonald’s
has a legitimate interest in protecting and that you, by virtue of your position
with McDonald’s, had, have and will continue to have access to these customers,
suppliers, manufacturers, franchisees, employees and service organizations as
well as the confidential, proprietary and trade secret information as defined in
this Agreement. You also acknowledge that McDonald’s has invested substantial
time, money and other resources in building and maintaining good will,
reputation and a valuable brand and system. You acknowledge and agree that, in
performing services for McDonald’s, you were placed in a position of trust with
McDonald’s and that, because of the nature of the services provided by you to
McDonald’s, Confidential Information will become engrained in you, so much so
that you would inevitably or inadvertently disclose such information in the
event you were to provide similar services to a competitor of McDonald’s. As
such, you agree and covenant that for a period of twenty-four (24) months
following your termination date: (A) you shall not either directly or
indirectly, alone or in conjunction with any other party or entity, perform any
services, work or consulting for one or more Competitive Companies anywhere in
the world. "Competitive Companies" shall mean any company in the ready-to-eat
restaurant industry that competes with the business of McDonald's, including any
business in which McDonald's engaged during the term of your employment and any
business that McDonald's was actively considering conducting at the time of your
termination of employment. Examples of Competitive Companies include, but are
not limited to: YUM Brands, Inc. (including but not limited to Taco Bell, Pizza
Hut and Kentucky Fried Chicken and all of YUM Brands, Inc.’s subsidiaries),
Quick Service Restaurant Holdings (and all of its brands and subsidiaries),
Burger King/Hungry Jacks, Wendy’s, Culver’s, In-N-Out Burger, Sonic, Hardee’s,
Checker’s, Arby’s, Long John Silver’s, Jack-in-the-Box, Popeye’s Chicken,
Chick-fil-A, Domino’s Pizza, Chipotle, Q-doba, Panera Bread, Papa John’s,
Potbelly, Subway, Quiznos, Dunkin’ Brands, Seven-Eleven, Tim Horton’s,
Starbucks, Jamba Juice, BoJangle’s, WaWa, Five Guys, Denny’s and their
respective organizations, partnerships, ventures, sister companies, franchisees,
affiliates or any organization in which they have an interest and which are
involved in the ready-to-eat restaurant industry anywhere in the world, or which
otherwise compete with McDonald's. You agree to consult with the Executive




10





--------------------------------------------------------------------------------





Vice President of Human Resources, or his/her successor, for clarification as to
whether or not McDonald’s views a prospective employer, consulting client or
other business relationship of you may have or have had in the ready-to-eat
industry not listed above as a Competitive Company; and (B) you shall not
perform or provide, or assist any third party in performing or providing,
Competitive Services anywhere in the world, whether directly or indirectly, as
an employer, officer, director, owner, employee, partner or otherwise, of any
person, entity, business, or enterprise. For the purposes of this restriction,
“Competitive Services” means the design, development, manufacture, marketing or
sale of a product, product line or service that competes with any product,
product line or service of McDonald’s as they presently exist or as may be in
existence or development on Executive’s termination date. You agree that you
will notify McDonald’s prior to engaging in any way with a competitor of
McDonald’s, and you further acknowledge and agree that McDonald’s may contact
the subsequent employer and reveal the terms of this Agreement. This Section is
not meant to prevent you from earning a living or fostering your career, but
rather to prevent any competitive business from gaining any unfair advantage
from your knowledge of McDonald’s Confidential Information, trade secrets and/or
proprietary information.


CONFIDENTIAL INFORMATION
You acknowledge that during your employment with McDonalds you have formulated,
established and otherwise had access to and knowledge of McDonald’s Confidential
Information as defined in this Agreement. You further acknowledge that the
preservation of a continuing business relationship between McDonald’s and its
customers, franchisees, suppliers and manufacturers is of critical importance to
the continued business success of McDonald’s and that it is the policy of
McDonald’s to safeguard as confidential the identity and special needs of
certain customers, franchisees, suppliers, manufacturers, representatives and
key employees. You also acknowledge that McDonald’s has invested substantial
time, money and other resources in building and maintaining good will,
reputation and a valuable brand and system.
In view of the foregoing, you agree and covenant that at all times after your
termination date, (A) you will hold in strict confidence and will not use,
disclose, communicate, or distribute, to any person(s), firm or corporation, any
Confidential Information (as defined herein), except as may be authorized and
required in connection with your work for McDonald’s, unless you are compelled
to do so by judicial process, or unless the General Counsel of McDonald’s
expressly authorizes such in writing. You understand and agree that any
unauthorized use of Confidential Information by you or by any party receiving
such information through you shall be deemed a material breach of this
agreement; (B) you will not take, but will leave with McDonald’s, all records
(including electronic data) and papers and all other items of whatever nature
that contain Confidential Information; and (C) you will not write, confirm or
otherwise communicate or publish to any person or entity any of McDonald’s trade
secrets, proprietary information or Confidential Information, including, without
limitation while using social media (e.g., blogging, tweeting, and postings on
social networking sites).
For purposes of this Agreement, “Confidential Information” means all non-public
information that is not generally known in the trade or industry and that is
valuable to McDonald’s and that is or was disclosed by McDonald’s or by its
affiliates to you or obtained by or imparted to you through your employment with
McDonald’s (whether prepared by McDonald’s or its agents or advisors) in oral,
electronic, tangible or intangible form, concerning the processes, products,
services, technology, or business of McDonald’s, that is either identified by
McDonald’s as being confidential, or that would




11







--------------------------------------------------------------------------------





be understood by a person in your position, exercising reasonable business
judgment, to be confidential. Confidential Information includes, but is not
limited to, (i) trade secrets and proprietary information as defined in this
Agreement; (ii) special information about relationships and distributors,
vendors, suppliers, manufacturers, franchisees, employees and customers, (iii)
special and confidential knowledge about McDonald’s relating to pricing,
business and financial affairs, advertising, marketing, sales, expansion plans,
new store sites and strategies for McDonald’s business, including various
technical items and equipment used or contemplated for use in McDonald’s
business; and (iv) any information McDonald’s has received, and in the future
may receive, from third parties for which McDonald’s may owe a duty to maintain
confidentiality or to use solely for limited purposes. For purposes of this
Agreement, the terms “trade secrets” and “proprietary information” include
processes, methods, recipes, techniques, systems, formulae, patents, models,
devices, compilations, customer lists, financial information, development plans,
supplier lists and any information of whatever nature that gives McDonald’s an
opportunity to obtain an advantage over competitors who do not know or use such
information or data or any information that would be harmful to McDonald’s if
disclosed. Confidential Information does not include general knowledge in the
industry in which McDonald’s is engaged, information or materials disseminated
to the general public by McDonald’s, and/or information that becomes public
through no wrongful act or omission by you or by any other person.


Nothing herein shall prohibit or interfere with your right to file a charge,
cooperate or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal, state, or local
agency. In addition, nothing herein prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval from McDonald’s and is not required to notify
McDonald’s before making any such reports or disclosures. In addition, you shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made (i) in confidence either
directly or indirectly to a federal, state, or local government official, or to
an attorney, solely for the purpose of reporting or investigating a violation of
law or (ii) in a complaint, or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. This Section will govern to the
extent it may conflict with any other provision of this Agreement.


RECEIPT OF PAY AND BENEFITS TO DATE
You acknowledge and agree that you have not applied for, nor are you eligible
for, short term disability, long term disability, Worker’s Compensation, or
family and medical leave under applicable federal, state and local law. You
further agree that you have received all salary and benefits due to you to date,
and have taken any family and medical leave to which you are entitled. All pay
earned by you, including vacation pay, has been paid or is included in the
amounts referred to in the Payments section above.


CONSIDERATION PERIOD; KNOWING AND VOLUNTARY AGREEMENT AND RELEASE, AND
ACCEPTANCE AND RETURN OF THE AGREEMENT
You have participated in negotiating the terms of this Agreement, have read it
and understand it fully. You acknowledge that you have been and are hereby
advised by this Agreement to consult with an attorney prior to executing this
Agreement. You further acknowledge that you have been given at




12





--------------------------------------------------------------------------------





least 21 days to consider the terms of this Agreement, that you have been able
to use this period, or as much of this period as you desire, and that you are
now executing this Agreement voluntarily with the express intention of making a
binding legal agreement, including giving up all claims against McDonald’s. You
forever waive any relief not explicitly set forth in this document.
Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
interfere with your right to file a charge, cooperate or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other federal, state or local agency.


Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such reports or disclosures and you are not required to
notify the company that you have made such reports or disclosures.
  
REMEDIES FOR BREACH
Should you breach this Agreement, McDonald’s shall be entitled to recover 90% of
the entire value of any consideration you have received pursuant to this
Agreement and shall be relieved of any obligation to pay further consideration.
It is acknowledged that this is not a penalty but an agreed upon remedy that
results from a failure of consideration upon a breach of the provisions of this
Agreement. Nothing herein shall prohibit or interfere with your right to file a
charge, cooperate or participate in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission, or other federal, state, or local
agency. Further, nothing in this Agreement shall prohibit or interfere with your
right to challenge enforcement of this Agreement under the Older Workers Benefit
Protection Act before a court or tribunal or before the Equal Employment
Opportunity Commission.


Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such reports or disclosures and you are not required to
notify the company that you have made such reports or disclosures.


ARBITRATION OF CERTAIN DISPUTES
Except as described in the last sentence of this section and the section above
entitled “Right to Enforce Agreement and Cooperate with the Government,” and to
the fullest extent allowed by law, you and McDonald’s agree that all disputes,
claims, and causes of action relating to or arising under your employment or
separation of employment, including but not limited to claims of discrimination
or unlawful termination and the interpretation, application, validity, breach
and enforcement of this Agreement, shall be resolved solely and exclusively by
final, binding and confidential arbitration before a single arbitrator pursuant
to the rules of the American Arbitration Association applicable to employment
disputes (the Employment Arbitration Rules) and that such claims shall not be
brought in court. All applicable statutes of limitations will be preserved and
will be applicable. The parties




13





--------------------------------------------------------------------------------





agree that, to the extent any such dispute, claim or cause of action arises, it
must be brought in your individual capacity and not maintained on a class
action, collective action, or representative action basis, that these same
limits apply to McDonald’s, and that the arbitrator is prohibited from presiding
over class, collective or representative claims. Claims may not be joined or
consolidated in arbitration with claims brought by other individuals, and no
damages, penalties or other remedies may be sought or received on behalf of
other individuals unless expressly agreed to in writing by all parties. Nothing
in this paragraph shall limit the arbitrator’s ability to award a party all
statutory and common law remedies available under any claim brought by that
party in an individual capacity that has not been waived or released by this
Agreement. The parties understand and agree that this paragraph waives their
right to a jury trial on these claims. In any such arbitration, the waivers and
releases contained in this Agreement will be fully applicable and enforceable.
In the event a waiver of class, collective or representative claims is found to
be unlawful or unenforceable, then the only forum for such an action will be
court, not arbitration. Additionally, to the fullest extent allowed by law, if
any proceeding may be brought by you or McDonald’s in court or any other forum
relating to or arising under your employment or separation of employment or the
interpretation, application, validity, breach and enforcement of this Agreement,
it shall be brought in an individual capacity and not maintained on a class,
collective or representative action basis.


Nothing herein shall prohibit or interfere with your right to file a charge,
cooperate or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal, state, or local
agency, or your right to file a workers’ compensation or unemployment claim.
Notwithstanding the foregoing, McDonald’s may in its discretion seek injunctive
or other equitable relief, pending resolution of arbitration, in any court of
competent jurisdiction for any violation of the Non-Compete; Non-Solicitation of
Employees; Non-Interference with Business Relationships; Confidentiality of
Employee Names; Non-Disturbance; and Confidential Information or other
post-employment obligations provided for in this Agreement. Notwithstanding
anything to the contrary herein, any dispute as to whether a claim is arbitrable
or whether a claim may be maintained on a class action, collective action, or
representative action basis or may be joined or consolidated in arbitration with
claims brought by other individuals, shall be determined by the United States
District Court for the Northern District of Illinois or the Circuit Court of the
Eighteenth Judicial Circuit (DuPage County) of the State of Illinois, and you
and McDonald’s submit to the jurisdiction of those courts and agree to such
venue.


Further, nothing in this Agreement prohibits you from reporting possible
violations of federal, state or local law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal, state or local law or regulation. You do not need the
prior authorization or approval of the Law Department or anyone else at
McDonald’s to make any such reports or disclosures and you are not required to
notify the company that you have made such reports or disclosures.


RIGHT TO REVOKE
This Agreement may be revoked by delivering a written notice of revocation to
Carrie Reuter, McDonald’s Corporation, 110 N Carpenter Street, Dept. 146,
Chicago, Illinois 60607, no later than the seventh day after you sign it.
Revocations delivered by mail must be postmarked by the seventh day after
signing this Agreement.




14





--------------------------------------------------------------------------------





ENTIRE AGREEMENT
This Agreement contains the full agreement between you and McDonald’s and
completely supersedes any prior written or oral agreements or representations
concerning the subject matter thereof, provided, however, that you agree and
acknowledge that the obligations and restrictive covenants set forth in this
Agreement (including the Non-Compete; Non-Solicitation of Employees;
Non-Interference with Business Relationships; Confidentiality of Employee Names;
Non-Disturbance; and Confidential Information paragraphs) are consistent with
and largely mirror the obligations and restrictive covenants (save and except
for the extended length) set forth in the Confidentiality, Intellectual Property
& Restrictive Covenant Agreement dated March 23, 2017 between you and McDonald’s
that you signed for good and valuable consideration and that was ancillary to
your employment with McDonald’s. Any oral representation or modification
concerning this Agreement shall be of no force or effect.


SAVINGS CLAUSE
In the event that any one or more provisions (or portion thereof) of this
Agreement is held to be invalid, unlawful or unenforceable for any reason, the
invalid, unlawful or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide the released parties with the maximum
protection that is valid, lawful and enforceable, consistent with the intent of
the parties in entering into this Agreement. If such provision (or portion
thereof) cannot be construed or modified so as to be valid, lawful and
enforceable, that provision (or portion thereof) shall be construed as narrowly
as possible and shall be severed from the remainder of this Agreement (or
provision), and the remainder shall remain in effect and be construed as broadly
as possible, as if such invalid, unlawful or unenforceable provision (or portion
thereof) had never been contained in this Agreement.


SUCCESSORS; DEFINITION OF “McDONALD’S”
This Agreement shall be binding on you, your heirs, successors and assigns.
“McDonald's” as used in this Agreement, includes McDonald’s Corporation,
McDonald’s USA, LLC, all of their respective subsidiaries, affiliates and
related entities and companies, and their current and former directors,
officers, agents, employees, insurers and attorneys, and all employee benefit
plans and arrangements and their administrators trustees and other fiduciaries,
and all successors and assigns of all of the foregoing.


Again, Doug, thank you for your many years of valuable service to the system. We
wish you much happiness as you begin this exciting new chapter in your life.




/s/ Douglas Goare
 
January 7, 2019
 
Douglas Goare
 
Date
 
 
 
 
 
 
 
/s/ Sharon Lepping Pool
 
February 13, 2019
 
McDonald's
 
Date
 







15





--------------------------------------------------------------------------------





Attachment A: Intellectual Property


Please list any Intellectual Property which you made, conceived or learned prior
to the commencement of your employment with McDonald’s:












































































16



